

115 HRES 1006 IH: Condemning the deteriorating situation in Venezuela and the regional humanitarian crisis it has caused, affirming support for the legitimate National Assembly and the Supreme Court, and urging further regional action in support of democracy in Venezuela.
U.S. House of Representatives
2018-07-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS2d SessionH. RES. 1006IN THE HOUSE OF REPRESENTATIVESJuly 19, 2018Mr. Cook (for himself, Mr. Sires, Ms. Ros-Lehtinen, and Mr. Engel) submitted the following resolution; which was referred to the Committee on Foreign AffairsRESOLUTIONCondemning the deteriorating situation in Venezuela and the regional humanitarian crisis it has
			 caused, affirming support for the legitimate National Assembly and the
			 Supreme Court, and urging further regional action in support of democracy
			 in Venezuela.
	
 Whereas the government of Nicolás Maduro and the United Socialist Party of Venezuela have systematically dismantled and destroyed democracy in Venezuela;
 Whereas the government of Nicolás Maduro and the United Socialist Party of Venezuela are responsible for creating a humanitarian, economic, social, and political crisis in Venezuela that is unprecedented in the country’s history;
 Whereas Nicolás Maduro has consistently refused to acknowledge Venezuela’s humanitarian crisis and has rejected humanitarian aid from the United States and the international community;
 Whereas the government of Nicolás Maduro and the United Socialist Party of Venezuela have used food and humanitarian aid as a weapon for social control and have stolen funds from Local Food Production and Provision Committees, the Venezuelan distribution food aid program, according to a joint statement issued by Colombia, Mexico, Panama, and the United States on July 12, 2018;
 Whereas Venezuela’s inflation rate has reached nearly 14,000 percent and is predicted to continue increasing, according to reports issued by the opposition-led National Assembly;
 Whereas it is estimated that the Venezuelan Government owes about— (1)$64,000,000,000 to bondholders;
 (2)a total of $20,000,000,000 to China and Russia; (3)$5,000,000,000 to multilateral lenders; and
 (4)according to press reports, tens of billions to importers and service companies in the oil industry;
 Whereas the capital city of Caracas has a per-capita homicide rate of 104 per 100,000 citizens, among the highest in the world, according to the Venezuelan Observatory of Violence;
 Whereas, on June 20, 2018, the Pan-American Health Organization issued a report finding increases in new cases of malaria, measles, diphtheria, HIV/AIDS, and tuberculosis in Venezuela;
 Whereas, on June 22, 2018, the United Nations High Commissioner for Human Rights issued a report stating that human rights violations committed during demonstrations form part of a wider pattern of repression against political dissidents and anyone perceived as posing a threat to the government of Nicolás Maduro and referred the report to the International Criminal Court;
 Whereas according to the Venezuelan human rights group Foro Penal, there are at least 254 political prisoners being held in Venezuela as of July 2018;
 Whereas according to the United Nations High Commissioner for Refugees, the deterioration of conditions in Venezuela has led to the emigration of at least 2,000,000 Venezuelans to neighboring countries, including Brazil, Chile, Caribbean island countries, Colombia, Ecuador, Panama, and Peru;
 Whereas the United States has provided at least $56,000,000 since fiscal year 2017 to countries in the Western Hemisphere, in response to the Venezuelan humanitarian crisis;
 Whereas the United States has imposed sanctions on— (1)59 Venezuelan officials, for human rights violations and corruption; and
 (2)22 individuals with connections to Venezuela and 27 Venezuelan entities, for drug trafficking; Whereas Canada has sanctioned at least 70 Venezuelan officials for corruption or human rights abuses;
 Whereas the European Union has sanctioned at least 18 Venezuelan officials for human rights violations and undermining democracy, including Vice President Delcy Rodríguez;
 Whereas Switzerland has placed economic sanctions on at least 7 senior Venezuelan officials and multiple Venezuelan entities, for violations of individual freedoms and for severely undermining the separation of powers;
 Whereas Panama has increased its financial oversight of at least 55 Venezuelans and 16 Venezuelan entities that the United States considered to be a high risk for money laundering;
 Whereas Colombia, Panama, Mexico, and the United States have expanded cooperation to fight illegal financial networks that support the repressive government of Nicolás Maduro;
 Whereas the United States, the Lima Group, the G–7, and European Union declared the national elections that occurred in Venezuela on May 20, 2018, were illegitimate;
 Whereas the Permanent Council of the Organization of American States (OAS) passed Resolution 1078 (2108/17) on April 3, 2017, expressing grave concern regarding the unconstitutional alteration of the democratic order;
 Whereas Executive Order 13835 (83 Fed. Reg. 24001), signed on May 21, 2018, tightened existing sanctions that prohibit United States purchases of Venezuelan debt;
 Whereas the government of Nicolás Maduro expelled two senior United States diplomats from Caracas on May 22, 2018, and the United States responded reciprocally on May 23, 2018;
 Whereas, on May 29, 2018, a panel of international experts designated by the Secretary General of the OAS found that there are reasonable grounds that satisfy the standard of proof required by Article 53 of the Rome Statute that the Venezuelan people were subjected to crimes against humanity, and that as a result the situation in Venezuela should be referred to the International Criminal Court; and
 Whereas, on June 5, 2018, the General Assembly of the OAS passed a resolution on Venezuela, with the support of 19 countries, reaffirming the obligation of the governments [of the Americas] to promote and defend [democracy] and declaring that the national elections that occurred on May 20, 2018, were illegitimate for not complying with international standards, for not having met the participation of all Venezuelan political actors, and for being carried out without the necessary guarantees for a free, fair, transparent and democratic process: Now, therefore, be it
	
 That the House of Representatives— (1)condemns the deteriorating situation in Venezuela and the regional humanitarian crisis it has caused, affirms support for the legitimate National Assembly and the Supreme Court, and urges further regional action in support of democracy in Venezuela;
 (2)applauds the efforts of the Lima Group and the countries that voted in favor of the Resolution on the Situation in Venezuela passed by the OAS General Assembly on June 5, 2018, and calls on countries that abstained from the vote or voted against the resolution to join the international community and the region in support of democracy in Venezuela;
 (3)supports the findings of the OAS panel of experts, as presented on May 29, 2018, that there are reasonable grounds to believe that the government of Nicolás Maduro has committed crimes against humanity and urges countries in the region to take actions to support an investigation under international law into crimes against humanity committed by that government;
 (4)expresses concern over the continued humanitarian crisis in Venezuela; (5)urges countries in the region to coordinate a regional humanitarian response and to work with European, Asian, and African countries to coordinate the imposition of sanctions and visa bans for Venezuelan officials responsible for the ongoing crisis; and
 (6)calls on the President to increase United States support to the Venezuelan people by providing further humanitarian assistance in the region, imposing additional targeted sanctions on Venezuelan officials, including under the Global Magnitsky Human Rights Accountability Act (22 U.S.C. 2656 note), increasing public diplomacy efforts to expose the levels of corruption among Venezuelan officials, and supporting democratic actors in Venezuela.
			